              Case 2:14-cr-00231-RSL Document 43 Filed 10/05/20 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                Case No. CR14-231RSL

10                          Plaintiff,                         ORDER REDUCING TERM
11                     v.                                      OF SUPERVISED RELEASE

12    FLAMINGMOON KIME,
13                          Defendant.
14
15         This matter comes before the Court on defendant’s “Motion for Early Termination of
16 Supervised Release.” Dkt. #41. Defendant moves for early termination of his three-year term of
17 supervision. Having reviewed defendant’s motion, the government’s response, and the
18 remainder of the record, the Court finds as follows:
19         (1)    On October 23, 2014, defendant pled guilty to one count of being a felon in
20 possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Dkt. #23. On January 16, 2015,
21 the Court sentenced defendant to 60 months’ imprisonment with three years of supervised
22 release. Dkt. #35. Defendant was released from the custody of the Federal Bureau of Prisons
23 (“BOP”) on December 17, 2018, when he began his three-year term of supervised release.
24         (2)    The Court commends defendant on his performance while on supervision.
25 However, viewing the record as a whole, the Court finds that the conduct of the defendant and
26 the interest of justice warrant a one-year reduction in the current term of supervised release. 18
27 U.S.C. § 3583(e).
28

     ORDER REDUCING TERM OF SUPERVISED RELEASE - 1
             Case 2:14-cr-00231-RSL Document 43 Filed 10/05/20 Page 2 of 2




 1         (3)    Accordingly, defendant’s request for early termination is GRANTED in part. IT
 2 IS HEREBY ORDERED that defendant’s current term of supervised release be shortened to a
 3 term of two years. Defendant shall be discharged from supervised release on December 17,
 4 2020.
 5         The Clerk of Court is directed to send copies of this Order to all counsel of record and to
 6 the United States Probation Office.
 7
 8         DATED this 5th day of October, 2020.
 9
10                                                   A
                                                     Robert S. Lasnik
11
                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER REDUCING TERM OF SUPERVISED RELEASE - 2
